          Case 1:14-cr-00139-LAP Document 54
                                          53 Filed 04/20/20
                                                   04/17/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     April 17, 2020

BY ECF                                               The hearing is adjourned to May 21, 2020
                                                     at 10:30 a.m.
The Honorable Loretta A. Preska
United States District Judge                         SO ORDERED
Southern District of New York                        Dated: April 20, 2020
500 Pearl Street
New York, New York 10007

       Re:     United States v. Danny Parker, 14 Cr. 139 (LAP)            __________________________
                                                                          LORETTA A. PRESKA, U.S.D.J.
Dear Judge Preska:

        A violation of supervised release hearing is currently scheduled in the above-captioned
matter for April 21, 2020, at 12 p.m. In light of the recent developments concerning, and measures
taken in response to, the spread of COVID-19, including, among other things, limitations on the
Government’s ability to meet with witnesses, defense counsel’s ability to visit with the defendant,
and the ability of the parties and the Court to conduct an in-person evidentiary hearing, the
Government, with the consent of defense counsel, respectfully requests that the Court adjourn the
hearing for at least approximately 30 days.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                        By: __________________________
                                            Brett M. Kalikow
                                            Assistant United States Attorney
                                            (212) 637-2220


cc: Lloyd Epstein, Esq. (via ECF and email)
Case 1:14-cr-00139-LAP Document 54
                                53 Filed 04/20/20
                                         04/17/20 Page 2 of 2
                                                                Page 2
